DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/021 has been entered.
Response to Amendments and Arguments filed 8/24/2021
The amendments correct the previous informalities. Therefore, the corresponding objections are withdrawn.
The amendments change the scope of the claims, necessitating new rejections. Nevertheless, the amendment is seen to be further anticipated by Kelly (US 2397269) and obvious over Wang (US 7694935) in view of Molloy (US 2324946) as shown in the updated 102 and 103 rejections below.
Regarding the applicant’s arguments over Kelly, Kelly is seen to read on the claim as the projection (rightmost radially outward projection on 9 resembling a flange) extends about the rod member (surrounds 2) and extends along the rod member (axial dimension of flange extends parallel to rod axis) and transverse to and away (extending radially away from the end wall, read on “transverse to and away”) from the end wall, as described in the rejection. The claim is not seen to require the projection to extend axially away from the end wall (or longitudinally away)
In response to applicant’s argument to Wang/Molloy that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Molloy is an apparatus structurally analogous to Wang (a self-closing reciprocating faucet valve and teaches the deficiencies of Wang (as reiterated from the previous action), where the motivation for combining is to provide a valve configuration with an increased contact area at the seal, for an improved seal in the closed position as understood in the art. Therefore, the applicant’s arguments are not persuasive and Wang/Molloy further teach the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2397269).

Regarding claim 1, Kelly (FIGs 1-5) discloses "A valve cartridge assembly, comprising: 

a wall member (8) which defines a channel (interior of 4, part of which is defined by the interior of 8) which extends through the valve cartridge assembly (see FIG 1) and surrounds at least a portion of the rod member (surrounds 2), wherein: 
a first portion of the channel (portion surrounding 2) has a first width dimension (inner diameter first portion) which is greater than a second width dimension of the rod member (diameter where 2 is pointing); 
a first end wall (9) of the wall member and the rod member define an inlet opening (opening at 9) to the first portion of the channel (they form the same path); and 
the first end wall (9) defines a projection (rightmost radially outward projection on 9 resembling a flange), which extends about the rod member (surrounds 2) and extends along the rod member (axial dimension of flange extends parallel to rod axis) and transverse to and away (extending radially away from the end wall, read on “transverse to and away”) from the first end wall; and  
a seal member (3) secured to the rod member (see FIGs), wherein: 
the seal member has a third width dimension (diameter of 3) greater than a fourth width dimension (diameter of opening in 9, which is equal to the first portion diameter) of the inlet opening; 
with the rod member and the seal member in a first position (FIG 4), the seal member is positioned abutting against the first end wall in order to close the inlet opening (see FIG 4), and the seal member also engages the projection (both are abutted in FIG 4) , which provides a deformation of the seal member (see FIG 4); and 
with the seal member positioned in a second position (FIG 2), the seal member is positioned spaced apart from the first end wall in order to position the inlet opening in an open position (see FIG 2)."  

Regarding claim 2, Kelly (FIGs 1-5) discloses "wherein: the rod member and a portion (portion of 8 that includes the side hole) of the wall member, which defines the first portion of the channel, define a first space (path between 8 and 2), which is positioned between the portion of the wall member and the rod member and extends about and along the rod member (horizontally, see FIG 1); and the inlet opening (opening in 9) is in fluid communication with the first space (see FIG 1)."  

Regarding claim 3, Kelly (FIGs 1-5) discloses "wherein the portion of the wall member (portion of 8 that includes the side hole), which defines the first portion of the channel, defines at least one outlet opening (unnumbered side hole of 8 in FIG 1) through the portion of the wall member with the at least one outlet opening in fluid communication with the first space (see FIG 1)."  

Regarding claim 5, Kelly (FIGs 1-5) discloses "wherein the rod member is secured to the seal member (see FIG 2), and includes the rod member having a first formation (17) which extends in a direction transverse to the rod member (radially protrudes relative to 2) having a fifth width dimension (diameter of 17) greater than the fourth width dimension of the inlet opening (it is far larger than the opening of 9, see FIG 4)."  

Regarding claim 6, Kelly (FIGs 1-5) discloses "wherein the seal member (3) encapsulates the first formation (see FIGs).  

Regarding claim 16, Kelly (FIGs 1-5) discloses "A method for using a valve cartridge assembly (FIG 1) of a faucet assembly ("of a faucet assembly" read as intended use, as the method pertains to the valve cartridge assembly), comprising: 

the channel is constructed of a wall member (8); 
the channel extends through the valve cartridge assembly (see FIG 1); 
the rod member has a seal member (3) secured to the rod member (see FIG 2); 
a first portion of the channel (interior of 8 that surrounds 2) has a first width dimension (inner diameter of first portion) which is greater than a second width dimension of the rod member (diameter of rod where 2 is pointing in FIG 2); 
a first end wall (9) of the wall member and the rod member define an inlet opening (9 has an opening) to the first portion of the channel (they form the same flow path); 
the seal member has a third width dimension greater (outer diameter of 3) than a fourth width dimension (diameter of opening in 9, which is equal to the first portion diameter) of the inlet opening; 
the first end wall defines a projection (rightmost radially outward projection on 9 resembling a flange), which extends about the rod member (radially surrounds) and extends along the rod member (axial dimension of flange extends parallel to rod axis) and transverse to and away (extending radially away from the end wall, read on “transverse to and away”) from the first end wall;
with the rod member and the seal member in the first position (FIG 4), the seal member is positioned abutting against the first end wall closing the inlet opening (see FIG 4), and the seal member also engages the projection (see FIG 4), which provides a deformation of the seal member (see FIG 4); and 
with the rod member moved to the second position (FIG 2), the seal member is positioned spaced apart from the first end wall which places the inlet opening in an open position (see FIG 2)."  

Regarding claim 17, Kelly (FIGs 1-5) discloses "wherein the wall member of the first portion of the channel and the rod member define a first space (path between 8 and 2) with the first space extending about the rod member and along the rod member (horizontally, see FIG 1)."  

Regarding claim 18, Kelly (FIGs 1-5) discloses "wherein the inlet opening (opening in 9) is in fluid 
communication with the first space (see FIG 1)."  

Regarding claim 19, Kelly (FIGs 1-5) discloses "wherein with moving the rod member and seal member from the first position to the second position (to the right from FIG 4), a compression spring (13) associated with the rod member is further compressed (spring would compress relative to its position in FIG 1 when rod moves to the right)."  

Regarding claim 20, Kelly (FIGs 1-5) discloses "wherein: the rod member includes a first formation (17) which extends in a direction transverse to the rod member (radially protrudes relative to 2) having a fifth width dimension (diameter of 17) greater than the fourth width dimension of the inlet opening (it is far larger than the opening of 9, see FIG 4); and the seal member (3) encapsulates the first formation (see FIGs)."

Regarding claim 21, Kelly (FIGs 1-5) discloses “wherein: a portion (left portion) of the rod member extends through a retainer wall member (6); and the rod member which extends through the retainer wall engages a cap member (wall between 14 and 6).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7694935) in view of Molloy (US 2324946).

Regarding claim 1, Wang (FIGs 4-5; annotated FIG 4x below) discloses “A valve cartridge assembly (assembly in FIG 3), comprising: 
a rod member (assembly of 40, 30, 34); 
a wall member (20, 25) which defines a channel (interior defined by the assembly of 20, 24, 25, 50; 20 forming a boundary of this interior read on “defines”) which extends through the valve cartridge assembly (defined within) and surrounds at least a portion of the rod member (see FIG 4), wherein: 
a first portion (interior of 20, bound by bottom of 24; see FIG 4x below) of the channel has a first width dimension (inner diameter at 22) which is greater than a second width dimension (diameter at 32) of the rod member; 
a first end wall (bottom end of 20) of the wall member and the rod member define an inlet opening (opening at 27) to the first portion of the channel (see FIG 5); and 
…
a seal member (33) secured to the rod member (see FIGs), wherein: 
the seal member has a third width dimension (largest diameter of 33) greater than a fourth width dimension (diameter at 22) of the inlet opening (see FIG 4);

and with the seal member positioned in a second position (see FIG 5), the seal member is positioned spaced apart from the first end wall in order to position the inlet opening in an open position (see FIG 5).”

    PNG
    media_image1.png
    786
    1053
    media_image1.png
    Greyscale

Wang is silent regarding “the first end wall defines a projection, which extends about the rod member and extends along the rod member and transverse to and away from the first end wall…
[with the rod member and the seal member in the first position, the seal member is positioned abutting against the first end wall closing the inlet opening], and the seal member also engages the projection (see FIG 4), which provides a deformation of the seal member (see FIG 4)…”.
However, Molloy (FIG) teaches a reciprocating valve of a faucet assembly structurally analogous to Wang, the valve comprising: 
a “wall member” 14 having a “projection” (see bottom side of 14) on a bottom “first end wall” thereof, the projection having a radial dimension (read on “transverse”) and axial dimension that extends along the rod and away from the end wall (see FIG, extends in a manner similar to applicant’s FIG 4A);
a “rod member” 17, 23 having a “seal member” 24 affixed at a bottom end, such that the seal member abuts the projection to close the valve (see FIG; understood that, due to the elasticity of the seal, it would abut both the projection and end wall, which appears to occur on the left side of 24).
Therefore it would have been obvious, at the time of filing, to modify the valve of Wang with
“the first end wall defines a projection, which extends about the rod member and extends along the rod member and transverse to and away from the first end wall…
[with the rod member and the seal member in the first position, the seal member is positioned abutting against the first end wall closing the inlet opening], and the seal member also engages the projection (see FIG 4), which provides a deformation of the seal member (see FIG 4)…”, as taught by Molloy, to provide a valve configuration with an increased contact area at the seal.

Regarding claim 2, Wang (FIGs 4-5) discloses “wherein: the rod member and a portion (20) of the wall member, which defines the first portion of the channel, define a first space (interior of 20 at 22 in FIG 5), which is positioned between the portion of the wall member and the rod member and extends about and along the rod member (see FIG 5); and the inlet opening is in fluid communication with the first space (see FIG 5).”

Regarding claim 3, Wang (FIGs 4-5) discloses “wherein the portion of the wall member, which defines the first portion of the channel (interior of 20 forms first portion of the channel, as set forth in claim 1), defines at least one outlet opening (23) through the portion of the wall member (see FIG 5) with the at least one outlet opening in fluid communication with the first space (see FIG 5).”

Regarding claim 5, Molloy (FIG), as applied to claim 1, further teaches “wherein the rod member secured to the seal member (see FIG), includes the rod member having a first formation (22) which extends in a direction transverse to the rod member (horizontally, or radially in FIG) having a fifth width dimension (outer diameter of 22) greater than the fourth width dimension (diameter at 15) of the inlet opening (see FIG).”

Regarding claim 8, Wang (FIGs 4-5) discloses “further includes a second portion (interior bound by 50, top of 25; see FIG 4x above) of the channel which is spaced apart from the first portion of the channel (spaced above, via 24) with a rod seal (24) positioned between the rod member and the wall member (radially between 20 and 30) such that the seal is positioned between the first portion of the channel and the second portion of the channel (24 is vertically between the two channel portions).”

Regarding claim 9, Wang (FIGs 4-5) discloses “wherein a first end (bottom end) of the second portion is defined by a second end wall (25) of the wall member which has a surface (top surface) which faces in a direction away from the first portion of the channel (faces up, see FIG 4) and the second end wall defines a second end wall opening (opening through 25) having a sixth width dimension (25 inner opening diameter) greater than a seventh width dimension (diameter of 30 at 25) of the rod member which extends through the second end wall opening (see FIG 4).”

Regarding claim 10, Wang (FIGs 4-5) discloses “wherein a second opposing end (51, 55) of the second portion is defined by a retainer wall member (50) which is secured to the wall member (abutting in assembly, read on “secured to”), extends in a transverse direction relative to the wall member (radially extends from) and defines a retainer wall member opening (opening at 51) having an eighth width dimension (inner diameter) greater than a ninth width dimension (diameter of 40 at 51) of the rod member which passes through the retainer wall member opening (see FIG 4).”

Regarding claim 11, Wang (FIGs 4-5) discloses “wherein the rod member has a second formation (lower flange portion of 40 that threads to 30) which extends in a direction transverse to the rod member (radially protrudes, relative to 30 and top part of 40) having a tenth width dimension (diameter of flange) that is greater than the eighth width dimension (opening diameter of 40 at 51) of the retainer wall member opening (see FIG 4).”

Regarding claim 12, Wang (FIGs 4-5) discloses “wherein a compression spring (45) is positioned within the second portion of the channel (see FIG 4x) between the second end wall (25) and the second formation (lower flange end of 40) of the rod member (see FIG 4, spring abutting flange at top end and 25 at bottom end).”

Regarding claim 13, Wang (FIGs 4-5) discloses “wherein the compression spring (45) applies a force (biasing force, inherent feature of spring) to the second formation (bottom flange end at 40) positioning the second formation in an abutting relationship with the retainer wall member (45 urges 40 against 55; see FIG 4-5).”

Regarding claim 14, Wang (FIGs 4-5) discloses “wherein a portion of the rod member (top threaded collar of 30 that threads to 40) positioned between the second formation and the second end wall (see FIG 4) and spaced apart from the second end wall (see FIG 4), has an eleventh width dimension (diameter of top threaded collar of 30) greater than the sixth width dimension (25 inner opening diameter) of a second end wall opening (opening in 25) defined by the second end wall (see FIG 4).”

Regarding claim 15, Wang (FIGs 4-5) discloses “wherein a portion of the rod member (top part of 40) which extends through the retainer wall member opening (top of 40 passes through 55) and outside of the second portion of the channel (extends above interior of 50) engages a cap member (57, see FIG 4).”

Regarding claim 16, Wang (FIGs 4-5) discloses “A method for using a valve cartridge assembly (assembly in FIG 3) of a faucet assembly (FIG 1), comprising: 
moving a rod member (assembly of 40, 30, 34) within a channel (interior defined by assembly of 20, 24, 25, 50) between a first position (FIG 4) and a second position (FIG 5), wherein: 
the channel is constructed of a wall member (20, 25); 
the channel extends through the valve cartridge assembly (forms an axial interior therethrough); 
the rod member has a seal member (33) secured to the rod member; 
a first portion (interior of 20, bound by bottom of 24; see FIG 4x reproduced below) of the channel has a first width dimension (inner diameter at 22) which is greater than a second width dimension (diameter at 32) of the rod member; 
a first end wall (27) of the wall member and the rod member define an inlet opening (passage at opening of 27) to the first portion of the channel (see FIG 5); 
the seal member has a third width dimension (diameter of 37) greater than a fourth width dimension (diameter of opening in 27) of the inlet opening (see FIG 4);

with the rod member and the seal member in the first position (FIG 4), the seal member is positioned abutting against the first end wall closing the inlet opening (see FIG 4) …
and with the rod member moved to the second position (FIG 5), the seal member is positioned spaced apart from the first end wall which places the inlet opening in an open position (see FIG 5).”

    PNG
    media_image1.png
    786
    1053
    media_image1.png
    Greyscale

Wang is silent regarding “the first end wall defines a projection, which extends about the rod member and extends along the rod member and transverse to and away from the first end wall…
[with the rod member and the seal member in the first position, the seal member is positioned abutting against the first end wall closing the inlet opening], and the seal member also engages the projection (see FIG 4), which provides a deformation of the seal member (see FIG 4)…”.
However, Molloy (FIG) teaches a reciprocating valve of a faucet assembly structurally analogous to Wang, the valve comprising: 
a “wall member” 14 having a “projection” (see bottom side of 14) on a bottom “first end wall” thereof, the projection having a radial dimension (read on “transverse”) and axial dimension that extends along the rod and away from the end wall (see FIG, extends in a manner similar to applicant’s FIG 4A);
a “rod member” 17, 23 having a “seal member” 24 affixed at a bottom end, such that the seal member abuts the projection to close the valve (see FIG; understood that, due to the elasticity of the seal, it would abut both the projection and end wall, which appears to occur on the left side of 24).
Therefore it would have been obvious, at the time of filing, to modify the valve of Wang with
“the first end wall defines a projection, which extends about the rod member and extends along the rod member and transverse to and away from the first end wall…
[with the rod member and the seal member in the first position, the seal member is positioned abutting against the first end wall closing the inlet opening], and the seal member also engages the projection (see FIG 4), which provides a deformation of the seal member (see FIG 4)…”, as taught by Molloy, to provide a valve configuration with an increased contact area at the seal.

Regarding claim 17, Wang (FIGs 4-5) discloses “wherein the wall member (20, 25) of the first portion of the channel (see FIG 4x above) and the rod member define a first space (interior of 20) with the first space extending about the rod member and along the rod member.”

Regarding claim 18, Wang (FIGs 4-5) discloses “wherein the inlet opening is in fluid communication with the first space (see FIG 5).”

Regarding claim 19, Wang (FIGs 4-5) discloses “wherein with moving the rod member and seal member from the first position to the second position, a compression spring (24) associated with the rod member is further compressed (compare FIGs 4-5).”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang/Molloy in view of Viegener (US 6234209).

Regarding claim 4, Wang (FIG 6) further discloses “wherein: the valve cartridge assembly is positioned within a cartridge assembly (10) of a faucet assembly (described but not illustrated); the at least one outlet opening (23) is in fluid communication with the first space (interior of 20 at 22 in FIG 5) and a second space (16), which is defined between the valve cartridge assembly and the cartridge assembly (see FIG 6); the second space is in fluid communication with at least one cartridge assembly channel (14)…” 
Wang/Molloy are further silent regarding “which is in fluid communication with an annular chamber defined by a housing and the cartridge assembly; and the annular chamber is in fluid communication with a faucet outlet channel defined by a housing of the faucet assembly and a faucet outlet is in fluid communication with the faucet outlet channel.”
However, Viegener (FIGs 5, 5’) teaches a valve cartridge assembly 20 within a faucet cartridge assembly 14, 16, the valve cartridge assembly communicating to a space 14’’ between the valve cartridge and faucet cartridge, said space communicating via faucet cartridge assembly channel 16 into an annular chamber 13 bound by the faucet cartridge and faucet housing 1, and said annular chamber 13 communicating with a faucet outlet 2.
Therefore it would have been obvious, at the time of filing, to provide the valve faucet cartridge assembly of Wang/Molloy with a faucet housing structure as necessitated by Wang, such that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK C WILLIAMS/Examiner, Art Unit 3753